           Case 18-36057 Document 82 Filed in TXSB on 11/02/18 Page 1 of 2



                      THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 In re:                                             §
                                                    §
                                                    §            Case No. 18-36057 (MI)
 GASTAR EXPLORATION INC., et al.,
                                                    §                  Chapter 11
                                                    §            (Jointly Administered)
                                 Debtors
                                                    §
                                                    §

        NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b)
       AND REQUEST FOR ALL COPIES PURSUANT TO BANKRUPTCY
  RULE 2002 AND ALL PLEADINGS PURSUANT TO BANKRUPTCY RULE 3017(a)

          PLEASE TAKE NOTICE that on behalf of Texas Raw Oil & Gas, Inc., Gold Star Energy,

LLC, and Oljeinvest, LLC, the undersigned hereby appears pursuant to Federal Rules of

Bankruptcy Procedure 2002, 3017(a), 9007, 9010 and 11 U.S.C. § 1109(b), requests that copies of

any and all notices, pleadings, motions, orders to show cause, applications, presentments, petitions,

memoranda, affidavits, declarations, orders, disclosure statement(s) and plan(s) of reorganization,

or other documents, filed or entered in this case, be transmitted to:

                                   Robert L. Pendergraft, Esq.
                                  TBN: 15743500; SDOT: 730
                                PENDERGRAFT & SIMON, LLP
                                 2777 Allen Parkway, Suite 800
                                     Houston, Texas 77019
                                  (713) 528-8555 (Telephone)
                                    (832) 647-7474 (Mobile)
                                   (713) 868-1267 (Telecopy)
                                Email: rlp@pendergraftsimon.com

          PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any prior

or later appearance, pleading, claim, or suit shall waive any right of Creditors (a) to have final

orders in non-core matters entered only after de novo review by a District Court judge, (b) to trial

by jury in any proceeding so triable in this case or any case, controversy, or proceeding related to



                                             Page 1 of 2
         Case 18-36057 Document 82 Filed in TXSB on 11/02/18 Page 2 of 2



this case, (c) to have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (d) to any other rights, claims, actions, defenses, setoffs or

recoupments, under agreements, in law, in equity, or otherwise, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.

       Respectfully submitted this 2nd day of November 2018.

                                              /s/ Robert L. Pendergraft
                                              Robert L. Pendergraft
                                              TBN: 15743500; SDOT: 730
                                              2777 Allen Parkway, Suite 800
                                              Houston, Texas 77019
                                              (713) 528-8555 (Main)
                                              (713) 868-1267 (Telecopy)
                                              rlp@pendergraftsimon.com

                                              ATTORNEY FOR TEXAS RAW OIL & GAS,
                                              INC., GOLD STAR ENERGY, LLC, AND
                                              OLJEINVEST, LLC


OF COUNSEL:

PENDERGRAFT & SIMON, LLP
2777 Allen Parkway, Suite 800
Houston, Texas 77019
(713) 528-8555 (Main)
(713) 868-1267 (Telecopy)


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was duly served
by electronic transmission to all registered ECF users appearing in the case on November 2, 2018.

                                                    /s/ Robert L. Pendergraft




                                             Page 2 of 2
